751 N.W.2d 507 (2008)
Christopher P. MARTIN, Anna McCoy, Richard M. Harris, and J. Richard Ernst, Plaintiffs-Appellees,
v.
SECRETARY OF STATE, Director of the Bureau of Elections, and Board of State Canvassers, Defendants, and
William F. Myles and Ronald M. Bergeron, Proposed Intervening Defendants-Appellants.
Docket No. 136767. COA No. 286015.
Supreme Court of Michigan.
July 9, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the *508 Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals. However, pursuant to MCR 7.316(A)(1), the Court orders that the appellants shall file their Court of Appeals brief within 21 days of the Court of Appeals' June 27, 2008 order, and that the appellees' briefs will be due 14 days after service of the appellants' brief. The Court of Appeals is directed to issue a decision in this case no later than August 21, 2008.